UNITED STATES BANKRUPTCY COURT
NORTHERN DISTRICT OF ILLINOIS

EASTERN DIVISION
In Re: ) 17-10500
Marcus A. Alexander, Chapter 13
Debtor(s). Hon. Judge Deborah L. Thorne

NOTICE OF MOTION
TO: See attached list

On June 16, 2021, at 1:30 p.m., I will appear before the Honorable Deborah L. Thorne, or any
judge sitting in that judge’s place, and present this motion, a copy of which is attached.

This motion will be presented and heard electronically using Zoom for Government. No
personal appearance in court is necessary or permitted. To appear and be heard on the motion,
you must do the following:

To appear by video, use this link: https://www.zoomgov.com/. Then enter the meeting
ID and password.

To appear by telephone, call Zoom for Government at 1-669-254-5252 or
1-646-828-7666. Then enter the meeting ID and password.

Meeting ID and password. The meeting ID for this hearing is 160 9362 1728 — no
password required. The meeting ID and further information can be found on Judge Thorne’s
web page on the court’s website: https://www.ilnb.uscourts.gov/content/judge-deborah-l-thorne.

If you object to this motion and want it called on the presentment date above, you must
file a Notice of Objection no later than two (2) business days before that date. If a Notice of
Objection is timely filed, the motion will be called on the presentment date. If no Notice of
Objection is timely filed, the court may grant the motion in advance without a hearing.

Movant: Marcus A. Alexander
By: Michael R. Colter, I
David M. Siegel & Assoc., LLC
790 Chaddick Drive
Wheeling, IL 60090

(847) 520-8100
mcolter@davidmsiegel.com

CERTIFICATE OF SERVICE

I certify that I served a copy of this notice and the attached motion on each entity shown
on the attached list at the address shown and by the method indicated on the list on May 25,
2021, at 5:00 p.m.
/s/ Michael R. Colter, II
Michael R. Colter, II

 
To the following persons or entities who have been served via electronic mail:

U.S. Bankruptcy Trustee: USTPRegion11.ES.ECF@usdoj.gov
Marilyn O. Marshall, Chapter 13 Trustee: thocall@chil3.com

To the following persons or entities who have been served via U.S. Mail:

Marcus A. Alexander
1313 N. Western #3
Chicago, IL 60622

Illinois Tollway
P.O. Box 5544
Chicago, IL 60680

Quantum3 Group LLC

agent for Cascade Capital LLC
P.O. Box 788

Kirkland, WA 98083-0788

City of Chicago Department of Finance
c/o Arnold Scott Harris, P.C.

111 W. Jackson Blvd Ste. 600

Chicago, IL 60604

Department of Treasury
Internal Revenue Service
P.O. Box 7346

Philadelphia, PA 19101-7346

Capital One Auto Finance

% AIS Portfolio Services, LP
4515 N. Santa Fe Ave., Dept. APS
Oklahoma City, OK 73118

Commonwealth Edison Company
Attn: Bankruptcy Department
1919 Swift Drive

Oakbrook Terrace, IL 60523

Ingalls Hospital
One Ingalls Drive
Harvey, IL 60426

Honor Finance
1731 Central Street
Evanston, IL 60201

Sullivan Urgent Aid Centers, LTD
P.O. Box 1123
Minneapolis, MN 55440-1123

Illinois Dept. of Revenue
Attn: Bankruptcy Division
P.O. Box 19035
Springfield, IL 62794

U.S. Dept. of Education
P.O. Box 16448
St. Paul, MN 55116
UNITED STATES BANKRUPTCY COURT
NORTHERN DISTRICT OF ILLINOIS

EASTERN DIVISION
In Re: ) 17-10500
Marcus A. Alexander, Chapter 13
Debtor(s). ) Hon. Judge Deborah L. Thorne
MOTION TO MODIFY PLAN

NOW COMES the Debtor, Marcus A. Alexander, by and through his attorney, David M.

Siegel & Associates, LLC, to present this Motion, and in support thereof states as follows:

1) This Court has jurisdiction pursuant to 28 U.S.C. § 1334 and Internal Operating
Procedure 15(a) of the U.S. District Court for the Northern District of Illinois.

2) On April 3, 2017, Marcus A. Alexander (Debtor) filed for relief under Chapter 13 of Title
11 USC, and Marilyn O. Marshall was appointed trustee in the case.

3) Debtor’s Plan currently requires monthly payments of $540.00, with general unsecured
creditors receiving no less than 10% of their allowed claims.

4) Debtor received a $4,588.00 tax refund for 2020. After Debtor retains the first $1,200.00
of the refund, he would need to pay $3,388.00 to his creditors via the trustee.

5) Debtor is currently out on disability and does not know when he will be medically
cleared to return to work.

6) Debtor is in month 49 of his 60 month plan and has paid his creditors over $25,000.00.

7) Debtor used a portion of his refund to move to a new residence. The move-in fee was
$472.78 and was paid January 30, 2021. Debtor’s monthly rent is now $1,128.00 as

evidenced by Welcome/Move In Checklist for Lake Meadows Apartments (Exhibit A).
8) The Debtor seeks to modify his plan under § 1329 and waive the requirement to turn over
his 2020 tax refund as an extra payment to his creditors. Debtor seeks to use the refund
for necessary living expenses and to continue to make his plan payment given that he is
so close to completing his repayment plan.

9) The general unsecured creditors will still receive no less than 10% of allowed claims.

10) The Debtor seeks these modifications without the intent to commit fraud.
WHEREFORE, the Debtor, Marcus A. Alexander, prays that this Honorable Court enter

an Order Modifying Debtor’s Chapter 13 Plan and for other such relief as the Court deems fair

and proper.
Respectfully Submitted,
/s/ Michael R. Colter, IT

Michael R. Colter, II, A.R.D.C. #6304675
Attorney for the Debtor

 
